Order entered March 18, 1948, granting in part defendant’s motion to vacate or modify plaintiff’s notice of examination before trial, unanimously modified by deleting from the notice of examination before trial the words “and all other relevant and pertinent facts concerning the within suit”, and as so modified affirmed, without costs. The date for the examination to proceed to be fixed in the order. Appeal from order entered March 18, 1948, granting in part defendant’s motion to quash subpoena duces tecum served on defendant in connection with the notice of examination before trial, unanimously dismissed. No opinion. Settle orders on notice. Present — Glennon, J. P., Cohn, Callahan, Van Yoorhis and Shientag, JJ.